NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       Nos. 16-50089
                                                      16-50090
                  Plaintiff-Appellee,
                                                 D.C. Nos. 3:15-cr-02291-DMS
   v.                                                      3:16-cr-07007-DMS

 FELIPE MENDOZA-ZAZUETA, a.k.a.
 Reyes Cintero, a.k.a. Reyes Cortez-Ayon,        MEMORANDUM*

                  Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                             Submitted June 26, 2017**

Before:       PAEZ, BEA, and MURGUIA, Circuit Judges.

        In these consolidated appeals, Felipe Mendoza-Zazueta appeals from the

district court’s judgments and challenges the sentences imposed following his

guilty-plea conviction for being a removed alien found in the United States, in




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326, and admitted violation of supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Mendoza-Zazueta first contends that the district court procedurally erred by

failing to calculate the applicable supervised release term as part of its Guidelines

calculation for the reentry conviction. Although a district court’s failure to

calculate the applicable Guidelines range may constitute plain error, see United

States v. Hammons, 558 F.3d 1100, 1105 (9th Cir. 2009), it is clear from the record

that the district court was aware of the applicable supervised release Guidelines

range. Contrary to Mendoza-Zazueta’s argument on appeal, the Presentence

Investigation Report correctly calculated the advisory Guidelines range for

supervised release for this Class C felony. See U.S.S.G. § 5D1.2(a)(2). Moreover,

the district court’s imposition of a term of supervised release for further deterrence

is consistent with U.S.S.G. § 5D1.1(c), with which we presume the district court

was familiar. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc).

         Mendoza-Zazueta next contends that the district court procedurally erred by

failing to provide him with an opportunity to allocute prior to the court’s

imposition of the supervised release revocation sentence. This argument is

unsupported by the record. In the combined sentencing hearing, the district court

invited Mendoza-Zazueta to address the court immediately following arguments


                                           2                          16-50089 & 16-50090
from Mendoza-Zazueta’s counsel regarding sentencing on both the reentry

conviction and the supervised release violation and prior to the court’s imposition

of sentences for both. Thus, the court provided Mendoza-Zazueta with “an

opportunity to make a statement and present any information in mitigation,” before

the sentence was imposed. See Fed. R. Crim. P. 32.1(b)(2)(E); see also United

States v. Allen, 157 F.3d 661, 666 (9th Cir. 1998).

      AFFIRMED.




                                          3                         16-50089 & 16-50090